Citation Nr: 1103602	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for normocytic, normochromic 
anemia, to include as secondary to service-connected duodenal 
ulcer, status post gastrectomy and vagotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After a careful review of the record, the Board finds that a 
remand is necessary in this case to allow VA to obtain additional 
treatment records and to schedule a VA examination.  

With respect to the treatment records, the Board notes that the 
Veteran receives regular treatment at facilities within the 
Milwaukee VA medical center (VAMC). The most recent VA treatment 
record in the claims file is dated in August 2008.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998).  Therefore, all 
treatment records for the Veteran dated from August 2008 onward 
should be obtained from the Milwaukee VAMC.  

In June 2010, the Board requested an opinion from a hematologist 
with the Veterans Health Administration (VHA).  38 U.S.C.A. § 
7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2010).  The opinion was received in September 2010.  
The specialist reported that she reviewed the claims file, and 
her opinion reflects a detailed examination of its contents.  As 
a result of her review, she opined that it is less likely than 
not that the Veteran's anemia is causally or etiologically due to 
or aggravated by his service-connected duodenal ulcer.  However, 
she also indicated that her opinion would be different if the 
Veteran has a vitamin B12 deficiency, but no findings regarding 
vitamin B12 were of record as of the last laboratory report in 
February 2008.  Thus, she recommended that his vitamin B12 level 
be checked.  Accordingly, the Board is remanding the appeal so 
that the Veteran may be scheduled for a VA examination to assess 
his claimed anemia, to include laboratory testing of his vitamin 
B12 level, as well as any other lab work deemed necessary and 
appropriate to the examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Request all VA treatment records from the 
Milwaukee VAMC dated from August 2008 
onward.  All requests and responses, 
positive and negative, should be 
associated with the claims file.   

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence of his 
claimed anemia and vitamin B12 level.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  All 
tests necessary and appropriate to the 
examination should be conducted, including 
a vitamin B12 level.  Upon a review of the 
record and examination of the Veteran, the 
examiner should respond to the following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent),  that the 
Veteran has a vitamin B12 deficiency? 
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
January 2009 statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



